DETAILED ACTION
Amendment and Request for Continued Examination received 1 August 2022 is acknowledged.  Claims 1-25 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roseway (US Pub. No. 2014/0085181) in view of Kanevsky (US Pub. No. 2014/0074945), further in view of Marti (US Pub. No. 2007/0217586).

As per Claim 1, Roseway discloses a method for performing an emotional gesture by a social robot (108) based on a received electronic message (as per line between 302 and 108 in Fig. 3) (Figs. 1, 3, 5; ¶17-20, 24-30, 40-45), comprising:
receiving an electronic message (as per line between 302 and 108 in Fig. 3) by the social robot (108), wherein the received electronic message (as per line between 302 and 108 in Fig. 3) includes content (as per user input in block 604 in Fig. 6) (Figs. 2-3, 6; ¶21-28, 47-48);
determining an intent of a sender (as per “rate the user’s current mood” in ¶22; 704 in Fig. 7) of the received electronic message (as per line between 302 and 108 in Fig. 3) based on the message content (as per user input in block 604 in Fig. 6) (Figs. 2-3, 6-7; ¶21-28, 47-51);
determining at least one emotional gesture (as per 504, 506, 508 in Fig. 5) of the social robot (108) based on the determined intent (as per “rate the user’s current mood” in ¶22; 704 in Fig. 7) (Figs. 5-7; ¶40-44, 47-51); and 
performing (as per 706 in Fig. 7) the determined at least one emotional gesture (as per 504, 506, 508 in Fig. 5), understood by humans, by the social robot (108) (Figs. 5-7; ¶40-44, 47-51).
In Roseway, user emotion is determined based on information from bio sensors (102) and/or a mood-rating service (104) as per a user interface (204) (Figs. 1-2; ¶17-22).
Roseway does not expressly disclose:
wherein the received electronic message includes metadata;
wherein determining intent is based on metadata; and
wherein the at least one emotional gesture at includes at least tilting a head of the social robot.
Kanevsky discloses a system for detecting the emotional state of a user (Fig. 1; ¶16-18).  In one embodiment, a user inputs a message input (102), a user emotional detection module (104) operates to encode a detected emotion or emotional state of the user from a user message input (102) as a standard metadata descriptor (106), and an annotated message (108) embedded with the metadata is generated (Figs. 1-2; ¶16-18, 24-26, 32-37).  In one embodiment, the user emotional detection module (104) determines user emotion by extracting physiological and motor-behavioral measurements from mouse/keyboard/touch-screen actions (¶24).  Like Roseway, Kanevsky is concerned with detecting user emotions.
Marti discloses an animatronic unit (103) that operates as an intermediary for managing communications with a user (Fig. 1; ¶28-36).  Actuated degrees of freedom of the animatronic unit (103) include movements of the head (Figs. 8-10; ¶44, 134-167).  According to Marti, tilting of the head may increase perceived cuteness of the animatronic unit (103) (¶155).  In this way, the system of Marti provides non-verbal cues to the user (¶7, 11, 114-115, 118-120, 131).  Like Roseway, Marti is concerned with providing non-verbal notification.
Therefore, from these teachings of Roseway, Kanevsky, and Marti, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kanevsky and Marti to the system of Roseway since doing so would enhance the system by: reducing the cost of the system by in the event that detecting user emotion as per the emotion detection module (104) as per Kanevsky is cheaper to implement than the bio sensors (102) as per Roseway; and increasing perceived cuteness during non-verbal notification.

As per Claim 2, the combination of Roseway, Kanevsky, and Marti teaches or suggests all limitations of Claim 1.  Roseway further discloses wherein the at least one emotional gesture (as per 504, 506, 508 in Fig. 5) comprises an electro-mechanical gesture (as per mechanical component 502, power source 514) gesture (Fig. 5; ¶40-45).  Roseway does not expressly disclose wherein tilting the head of the social robot includes any one of: tilting the head downward, tilting the head upward, tilting the head to left, tilting the head to right, rolling the head, shaking the head from side to side, and any applicable combination thereof.
See rejection of Claim 1 for discussion of teachings of Marti.  Marti further discloses wherein tilting the head of the includes any one of: tilting the head downward, tilting the head upward (as per “head tilted slightly upwards” in ¶226), tilting the head to left, tilting the head to right, rolling the head, shaking the head from side to side, and any applicable combination thereof.
Therefore, from these teachings of Roseway, Kanevsky, and Marti, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kanevsky and Marti to the system of Roseway since doing so would enhance the system by: reducing the cost of the system by in the event that detecting user emotion as per the emotion detection module (104) as per Kanevsky is cheaper to implement than the bio sensors (102) as per Roseway; and increasing perceived cuteness.

As per Claim 4, the combination of Roseway, Kanevsky, and Marti teaches or suggests all limitations of Claim 1.  Roseway further discloses wherein determining at least one emotional gesture (as per 504, 506, 508 in Fig. 5) further comprises: determining at least one emotional gesture (as per 504, 506, 508 in Fig. 5) based on analyzed user data (as per “emotional state of the user” in ¶42) (Fig. 5; ¶40-45).

As per Claim 5, the combination of Roseway, Kanevsky, and Marti teaches or suggests all limitations of Claim 4.  Roseway further discloses wherein user data (as per “emotional state of the user” in ¶42) includes at least one of: real-time data associated (as per block 704 in Fig. 7) with a user, and historical data associated with a user (Figs. 5-7; ¶40-51).

As per Claim 6, the combination of Roseway, Kanevsky, and Marti teaches or suggests all limitations of Claim 4.  Roseway further discloses determining an interaction objective (as per selecting 504, 506, 508) based on the received electronic message (as per line between 302 and 108 in Fig. 3) and user data (as per “emotional state of the user” in ¶42), wherein the determining at least one emotional gesture (as per 504, 506, 508 in Fig. 5) is further based on the interaction objective (as per selecting 504, 506, 508) (Figs. 3, 5; ¶26-30, 40-46).

As per Claim 7, the combination of Roseway, Kanevsky, and Marti teaches or suggests all limitations of Claim 6.  Roseway further discloses wherein the interaction objective (as per selecting 504, 506, 508) includes a desired goal (as per “visually mirrored” in ¶42) related to a determined emotional state of a user (as per “user’s current mood” in ¶22; 704 in Fig. 7) (Figs. 3, 5, 7; ¶26-30, 40-46, 49-51).

As per Claim 8, the combination of Roseway, Kanevsky, and Marti teaches or suggests all limitations of Claim 1.  Roseway does not expressly disclose sending a user response to the sender based on the determined at least one emotional gesture.
See rejection of Claim 1 for discussion of teachings of Kanevsky.  Kanevsky further discloses sending a user response to the sender (as per warning in ¶27) based on the determined at least one emotional gesture (¶27).  In this way, the system reduces the likelihood of inappropriate communication (¶27).
Therefore, from these teachings of Roseway, Kanevsky, and Marti, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kanevsky to the system of Roseway as modified in view of Kanevsky and Marti since doing so would enhance the system by reducing the likelihood of inappropriate communication.

As per Claim 9, the combination of Roseway, Kanevsky, and Marti teaches or suggests all limitations of Claim 1.  The combination of Roseway, Kanevsky, and Marti further discloses a non-transitory computer readable medium (306 in Fig. 3 of Roseway) having stored thereon instructions for causing a processing circuitry (302 in Fig. 3 of Roseway) to perform the method of claim 1 (see rejection of Claim 1).

As per Claim 10, the combination of Roseway, Kanevsky, and Marti teaches or suggests all limitations of Claim 1.  The combination of Roseway, Kanevsky, and Marti further discloses a device (302 in Fig. 3 of Roseway) including at least a processing circuitry (304, 312 in Fig. 3 of Roseway) and configured to perform the method of claim 1 (see rejection of Claim 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roseway (US Pub. No. 2014/0085181) in view of Kanevsky (US Pub. No. 2014/0074945), further in view of Marti (US Pub. No. 2007/0217586), further in view of Lewis (US Patent No. 8,406,926).

As per Claim 3, the combination of Roseway, Kanevsky, and Marti teaches or suggests all limitations of Claim 1.  Roseway does not expressly disclose identifying the sender of the received electronic message, wherein the determining at least one emotional gesture is further based on the identified sender.
Lewis discloses a robot control system in which a robot action is informed by user sensor data (Figs. 1, 2A-2B, 5; 5:43-6:53, 7:17-8:43, 11:18-13:28).  In one embodiment, the robot’s operations are based on a user profile that is stored in the cloud (102) (15:50-63).  In this way, the robot’s operations are personalized (4:1-20).  Like Roseway, Lewis is concerned with robot control systems.
Therefore, from these teachings of Roseway, Kanevsky, Marti, and Lewis, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Lewis to the system of Roseway as modified in view of Kanevsky and Marti since doing so would enhance the system by personalizing actions of the mood-actuated device.

Claims 11-21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Roseway (US Pub. No. 2014/0085181) in view of view of Marti (US Pub. No. 2007/0217586).

As per Claim 11, Roseway discloses a method for performing an emotional gesture by a social robot (108) based on a recommendation (as per line between 104 and 106 in Fig. 1) (Fig. 1; ¶17-20), comprising:
analyzing, by the social robot (108) (as per “Fig. 3 illustrated a device 302 in which controller 106 may be embodied” in ¶26 and “in some embodiments, device 302 is implemented as part of mood-actuated device 108 in ¶27; Fig. 3; ¶26-27), a received electronic recommendation (as per line between 104 and 106 in Fig. 1) and data related to a user (as per line between 102 and 106 in Fig. 1) to determine at least one action (as per 504, 506, 508 in Fig. 5) to be performed by the social robot (108) based on a current emotional state of a user determined based on the received electronic recommendation (as per line between 104 and 106 in Fig. 1) and the data related to the user (as per line between 102 and 106 in Fig. 1) (Figs. 1, 3-5; ¶17-20, 26-27, 31-45);
performing, by the social robot (108), the at least one action (as per 504, 506, 508 in Fig. 5) understood by humans (Figs. 4-5, 7; ¶31-45, 49-51),
wherein the at the at least one action (as per 504, 506, 508 in Fig. 5) includes at least one emotional gesture (as per “first emotion state”, “second emotional state”, and “third emotional state” in ¶41) (Fig. 5; ¶40-45); and
determining a user response (as per “successful in relaxing” in ¶34) to the at least one action (as per 504, 506, 508 in Fig. 5) based on data collected from at least one sensor (as per 504, 506, 508 in Fig. 5).
Roseway does not expressly disclose wherein the at least one emotional gesture at includes at least tilting a head of the social robot.
Marti discloses an animatronic unit (103) that operates as an intermediary for managing communications with a user (Fig. 1; ¶28-36).  Actuated degrees of freedom of the animatronic unit (103) include movements of the head (Figs. 8-10; ¶44, 134-167).  According to Marti, tilting of the head may increase perceived cuteness of the animatronic unit (103) (¶155).  In this way, the system of Marti provides non-verbal cues to the user (¶7, 11, 114-115, 118-120, 131).  Like Roseway, Marti is concerned with providing non-verbal notification.
Therefore, from these teachings of Roseway and Marti, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Marti to the system of Roseway since doing so would enhance the system by and increasing perceived cuteness during non-verbal notification.

As per Claim 12, the combination of Roseway and Marti teaches or suggests all limitations of Claim 11.  Roseway further discloses wherein the analyzing a received electronic communication (as per line between 104 and 106 in Fig. 1) and data related to a user (as per line between 102 and 106 in Fig. 1) includes determining a user's emotional state (as per 704 in Fig. 7) and wherein the at least one action (as per 504, 506, 508 in Fig. 5) is further based on the user's emotional state (Figs. 4-5, 7; ¶31-45, 49-51).

As per Claim 13, the combination of Roseway and Marti teaches or suggests all limitations of Claim 11.  Roseway further discloses wherein the at least emotional gesture (as per “first emotion state”, “second emotional state”, and “third emotional state” in ¶41) includes an electro-mechanical gesture (as per mechanical component 502, power source 514).
Roseway does not expressly disclose wherein the gesture is to perform any one of: tilting the head downward, tilting the head upward, tilting the head to left, tilting the head to right, rolling the head, shaking the head from side to side, and any applicable combination thereof.
See rejection of Claim 11 for discussion of teachings of Marti.  Marti further discloses wherein tilting the head of the includes any one of: tilting the head downward, tilting the head upward (as per “head tilted slightly upwards” in ¶226), tilting the head to left, tilting the head to right, rolling the head, shaking the head from side to side, and any applicable combination thereof.
Therefore, from these teachings of Roseway and Marti, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Marti to the system of Roseway since doing so would enhance the system by increasing perceived cuteness.

As per Claim 14, the combination of Roseway and Marti teaches or suggests all limitations of Claim 11.  Roseway further discloses wherein the data related to the user (as per line between 102 and 106 in Fig. 1) includes at least one of: real-time data associated (as per block 704 in Fig. 7) with the user (Figs. 5-7; ¶40-51), and historical data associated with the user.

As per Claim 15, the combination of Roseway and Marti teaches or suggests all limitations of Claim 11.  Roseway further discloses storing the determined user response (as per “successful in relaxing” in ¶34) in a storage (916) (Figs. 4, 9; ¶31-39, 54-60).

As per Claim 16, the combination of Roseway and Marti teaches or suggests all limitations of Claim 11.  Roseway further discloses wherein the recommendation (as per line between 104 and 106 in Fig. 1) is received from at least one of: a person (as per interface 204) (Figs. 1-2; ¶17-25) and a recommendation generator.

As per Claim 17, the combination of Roseway and Marti teaches or suggests all limitations of Claim 11.  The combination of Roseway and Marti further discloses a transitory computer readable medium (306 in Fig. 3 of Roseway) having stored thereon instructions for causing a processing circuitry (302 in Fig. 3 of Roseway) to perform the method of claim 11 (see rejection of Claim 11).

As per Claim 18, the combination of Roseway and Marti teaches or suggests all limitations of Claim 11.  The combination of Roseway and Marti further discloses a social robot (108 in Figs. 1, 3, and 5 of Roweway) including at least a processing circuitry (302 in Fig. 3; ¶26-28) and configured to perform the method of claim 11 (see rejection of Claim 11).
As per Claim 19, Roseway discloses a method for performing an emotional gesture (as per “first emotion state”, “second emotional state”, and “third emotional state” in ¶41) by a social robot (108) based on a determined user emotional state (704 in Fig. 7) (Figs. 1, 5, 7; ¶17-20, 40-46, 49-51), comprising:
determining, by the social robot (108) (as per “Fig. 3 illustrated a device 302 in which controller 106 may be embodied” in ¶26 and “in some embodiments, device 302 is implemented as part of mood-actuated device 108 in ¶27; Fig. 3; ¶26-27), a current emotional state of a user (704 in Fig. 7) based on real-time indicators (as per sensors 102) (Figs. 1, 7; ¶17-20, 49-51);
selecting at least one emotional gesture (as per “first emotion state”, “second emotional state”, and “third emotional state” in ¶41) based on the determined current emotional state of the user (704 in Fig. 7) (Figs. 5, 7; ¶40-46, 49-51); and
performing (as per 504, 506, 508 in Fig. 5), by the social robot (108), the at least one emotion gesture (as per “first emotion state”, “second emotional state”, and “third emotional state” in ¶41), understood by humans (Figs. 5, 7; ¶40-46, 49-51).
Roseway does not expressly disclose wherein the at least one emotional gesture at includes at least tilting a head of the social robot.
Marti discloses an animatronic unit (103) that operates as an intermediary for managing communications with a user (Fig. 1; ¶28-36).  Actuated degrees of freedom of the animatronic unit (103) include movements of the head (Figs. 8-10; ¶44, 134-167).  According to Marti, tilting of the head may increase perceived cuteness of the animatronic unit (103) (¶155).  In this way, the system of Marti provides non-verbal cues to the user (¶7, 11, 114-115, 118-120, 131).  Like Roseway, Marti is concerned with providing non-verbal notification.
Therefore, from these teachings of Roseway and Marti, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Marti to the system of Roseway since doing so would enhance the system by and increasing perceived cuteness during non-verbal notification.

As per Claim 20, the combination of Roseway and Marti teaches or suggests all limitations of Claim 19.  Roseway further discloses wherein the real-time indicators (as per sensors 102) are received from a plurality of sensors (102) (Figs. 1, 7; ¶17-20, 49-51).

As per Claim 21, the combination of Roseway and Marti teaches or suggests all limitations of Claim 19.  Roseway further discloses wherein the sensors (102) include at least one of: an environmental sensor, a camera, a microphone, a motion detector, a proximity sensor, a light sensor, a temperature sensor, and a touch detector (¶18-19).

As per Claim 24, the combination of Roseway and Marti teaches or suggests all limitations of Claim 19.  The combination of Roseway and Marti further discloses a non-transitory computer readable medium (306 in Fig. 3 of Roseway) having stored thereon instructions for causing a processing circuitry (302 in Fig. 3 of Roseway) to perform the method of claim 19 (see rejection of Claim 19).

As per Claim 25, the combination of Roseway and Marti teaches or suggests all limitations of Claim 19.  The combination of Roseway and Marti further discloses a social robot (108 of Roseway) including at least a processing circuitry (304, 312 in Fig. 3 of Roseway) and configured to perform the method of claim 19 (see rejection of Claim 19).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roseway (US Pub. No. 2014/0085181) in view of view of Marti (US Pub. No. 2007/0217586), further in view of Lewis (US Patent No. 8,406,926).

As per Claim 22, the combination of Roseway and Marti teaches or suggests all limitations of Claim 11.  Roseway does not expressly disclose wherein the current emotional state of the user is determined based on a comparison between the real-time indicators and a plurality of previously determined user profiles.
Lewis discloses a robot control system in which a robot action is informed by user sensor data (Figs. 1, 2A-2B, 5; 5:43-6:53, 7:17-8:43, 11:18-13:28).  In one embodiment, the robot’s operations are based on a user profile that is stored in the cloud (102) (15:50-63).  In this way, the robot’s operations are personalized (4:1-20).  Like Roseway, Lewis is concerned with robot control systems.
Therefore, from these teachings of Roseway, Marti, and Lewis, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Lewis to the system of Roseway as modified in view of Marti since doing so would enhance the system by personalizing actions of the mood-actuated device.

As per Claim 23, the combination of Roseway, Marti, and Lewis teaches or suggests all limitations of Claim 11.  Roseway does not expressly disclose wherein the previously determined user profiles include parameters, and wherein the parameters include at least one of: an amount of time a user has been determined to be idle, an amount of time between movements of a user, and an amount of time between conversations involving a user.
See rejection of Claim 22 for discussion of teachings of Lewis.  In one embodiment, the user profile includes information indicating when the user interacts with devices (114, 112).
Therefore, from these teachings of Roseway, Marti, and Lewis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lewis to the system of Roseway as modified in view of Marti since doing so would enhance the system by personalizing actions of the mood-actuated device.

Response to Arguments
Applicant's arguments filed 1 August 2022 have been fully considered as follows.

Applicant argues that the rejections under 35 USC 102 and 35 USC 103 are improper because “Even if the butterfly of Roseway performs a movement or series of movements based on some predetermined path, there is nothing social about this” (page 8 of Amendment).  However, Applicant’s assertion involves a definition for “social” that ignores embodiments for “social robot” in Applicant’s Specification.  Specifically, Applicant’s Specification at ¶5 recites that “Current social robots' performances include simple direct responses to a user's actions” and that “these responses may include performing a movement or series of movements based on predetermined paths”.  Accordingly, performing a movement or series of movements based a predetermined path responsive to the user as per Roseway is within the scope of “social robot” as per Applicant’s Specification.  Accordingly, Applicant’s assertion involves an improper interpretation of the claim language at issue.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 and 35 USC 103 are improper because “The butterfly does not perform any movements as a reaction to electronic data acquired from a user (via sensors) - i.e., as a social emotional reaction” (page 8 of Amendment).  However, the term “social emotional reaction” does not appear in any claim.  Accordingly, Applicant’s assertion relates to unclaimed embodiments and is not relevant to the rejection of any claim.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 and 35 USC 103 are improper because “Flapping of the wings disclosed in Roseway does not constitute the social emotional reactions understood by humans such as gestures of slowly tilting a head downward towards a chest in an expression interpreted as being sorry or ashamed; tilting the head to the left of right towards the shoulder as an expression of posing a question; nodding the head upwards and downwards vigorously as indicating enthusiastic agreement; shaking a head from side to side as indicating disagreement, and so on” (page 8 of Amendment).  However, the term “social emotional reactions” does not appear in any claim and “slowly tilting a head downward towards a chest in an expression interpreted as being sorry or ashamed; tilting the head to the left of right towards the shoulder as an expression of posing a question; nodding the head upwards and downwards vigorously as indicating enthusiastic agreement; shaking a head from side to side as indicating disagreement, and so on” does not appear in any claim.  Accordingly, Applicant’s assertion relates to unclaimed embodiments and is not relevant to the rejection of any claim.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 and 35 USC 103 are improper because “Accordingly, the butterfly of Roseway cannot be reasonably equated to the claimed social robot” (page 8 of Amendment).  However, the basis for Applicant’s assertion involves improper interpretation of the claim language and/or unclaimed embodiments that are not relevant to the rejection of any claim.  Applicant does not identify any definition for “social robot” that distinguishes the cited teachings of Roseway from embodiments for “social robot” as claimed.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “the Office Actions fails to point out the exact elements of Roseway that anticipate the claimed features” (page 9 of Amendment).  As a preliminary matter, upon further consideration of the teachings of Roseway in view of the amended claim language, rejections under 35 USC 102 are not maintained in view of the amendments.  However, the amendments necessitated the new ground(s) of rejection.
Further, Applicant does not identify any element in any rejection that is not associated with a citation to teachings of the cited references.  In contrast to Applicant’s assertion, every limitation of every claim is associated with a citation to relevant teachings of the cited references.  Accordingly, Applicant’s assertion is not consistent with the written record.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Roseway clearly does not teach or suggest [analyzing a received electronic recommendation and data related to a user to determine at least one action, understood by humans, to be performed by the social robot based on a current emotional state of a user]” (page 9 of Amendment).  However, consistent with the citations in in the rejections, Roseway discloses all limitations in the claim language at issue.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “There is no social robot in Roseway” (page 9 of Amendment).  However, as set forth in the rejections, Roseway discloses “a social robot” in accordance with embodiments in Applicant’s Specification.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “A robotic butterfly (see FIG. 5) of Roseway cannot be reasonably equated with the social robot” (page 9 of Amendment).  However, as set forth in the rejections, Roseway discloses “a social robot” in accordance with embodiments in Applicant’s Specification.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “The robotic butterfly (see FIG. 5) of Roseway cannot perform such recited above actions including tilting its head” (page 10 of Amendment).  However, no rejection involves an assertion that Roseway performs tilting its head as per the amended claim language.  As set forth above, the amendments necessitated the new ground(s) of rejection.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “The robotic butterfly of Roseway can only move its wings, but cannot perform the above emotional gestures” (page 10 of Amendment).  However, as set forth in the rejections, Roseway discloses “emotional gestures” in accordance with the claim language.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Roseway does not teach performing emotional gestures by the social robot” (page 10 of Amendment).  However, as set forth in the rejections, Roseway discloses “emotional gestures by the social robot” in accordance with the claim language.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Application of Roseway to the instant claims appears to be an improper attempt to manufacture a case of anticipation by equating a social robot to a butterfly of Roseway, which is now clearly differentiated by the amendment clearly reciting the emotional gestures” (page 10 of Amendment).  As a preliminary matter, upon further consideration of the teachings of Roseway in view of the amended claim language, rejections under 35 USC 102 are not maintained in view of the amendments.  However, the amendments necessitated the new ground(s) of rejection.
Further, no rejection involves “improper attempt to manufacture a case of anticipation” in that Roseway teaches “a social robot” that performs “emotional gestures” consistent with embodiments in Applicant’s Specification.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “Roseway clearly does not teach or suggest [wherein the at least one emotional gesture at includes at least tilting a head of the social robot]” (page 12 of Amendment).  However, no rejection involves an assertion that Roseway performs tilting its head as per the amended claim language.  As set forth above, the amendments necessitated the new ground(s) of rejection.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “There is no social robot in Roseway” (page 12 of Amendment).  However, as set forth in the rejections, Roseway discloses “a social robot” in accordance with embodiments in Applicant’s Specification.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “A robotic butterfly (see FIG. 5) of Roseway cannot be reasonably equated with the social robot” (page 12 of Amendment).  However, as set forth in the rejections, Roseway discloses “a social robot” in accordance with embodiments in Applicant’s Specification.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “the butterfly of Roseway can only move its wings, but cannot perform emotional gestures understood by humans, such as, for example slowly tilting a head downward towards a chest in an expression interpreted as being sorry or ashamed; tilting the head to the left of right towards the shoulder as an expression of posing a question; nodding the head upwards and downwards vigorously as indicating enthusiastic agreement; shaking a head from side to side as indicating disagreement, and so on” (page 12 of Amendment).  However, no claim recites “slowly tilting a head downward towards a chest in an expression interpreted as being sorry or ashamed; tilting the head to the left of right towards the shoulder as an expression of posing a question; nodding the head upwards and downwards vigorously as indicating enthusiastic agreement; shaking a head from side to side as indicating disagreement, and so on”.  Accordingly, Applicant’s assertion relates to unclaimed embodiments and is not relevant to the rejection of any claim.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “Accordingly, Roseway does not teach performing emotional gestures by the social robot as required by the independent claim 1, as amended” (page 13 of Amendment).  However, Roseway discloses “a social robot” that performs “emotional gestures” consistent with embodiments in Applicant’s Specification.  As such, Applicant’s assertion involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “Kanevsky clearly fails to cure the deficiencies of Roseway discussed above with respect to the independent claim 1” (page 13 of Amendment).  However, no rejection involves an assertion that Kanevsky cures the alleged deficiencies of Roseway.  Accordingly, Applicant’s argument is moot.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “Lewis clearly fails to cure the deficiencies of Roseway discussed above” (page 13 of Amendment).  However, no rejection involves an assertion that Lewis cures the alleged deficiencies of Roseway.  Accordingly, Applicant’s argument is moot.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “Lewis clearly fails to cure the deficiencies of Roseway discussed above” (page 14 of Amendment).  However, no rejection involves an assertion that Lewis cures the alleged deficiencies of Roseway.  Accordingly, Applicant’s argument is moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hanson (US Patent No. 9,796,095) discloses a robot control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664